EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Muncy (Reg. 32334) on 05/05/2022.

The application has been amended as follows: 

Please amend claim 1 as following:

1. (Currently Amended) A teaching system for remote hydraulic experiments based on combination of virtual and real, comprising the following steps:
Step 1: controlling remote access , wherein: 
the remote access means that a student client can remotely control [[the]] a desktop of an upper computer of a hydraulic experimental platform, and the remote access software can acquire access to the upper computer of the hydraulic experimental platform of [[the]] a laboratory by starting the 
the additionally set six trigger buttons respectively correspond to Start remote control, Request to open [[the]] a hydraulic pump, Record video, Complete recording, Request to close [[the]] a hydraulic pump, and Complete experiment; 
the Start remote control Start remote control continuously updates the remote access software through [[the]] a network; and when the Start remote control operates, the remote access software acquires information from [[the]] an experiment project library; the Request to open the hydraulic pump means that as a first exchange button of the remote access software, the Request to open the hydraulic pump issues a start command to [[the]] a laboratory experimenter through [[the]] a sound equipment of the hydraulic experimental platform; the Record video means that as a supervision part established by the remote access software, the supervision part acquires video by performing frame fetching on [[the]] a screen of the student client computer at regular time; the Complete recording means that as a termination control part of the Record video button of the remote access software, the Complete recording stops the frame processing of [[the]] a record video supervision part and terminates the operation of the Record video; the Request to close the hydraulic pump means that as a second exchange button of the remote access software, the Request to close the hydraulic pump issues a termination command to the laboratory experimenter through the sound equipment of the hydraulic experimental platform; and the Complete experiment means that as operation termination software of the remote access software, the Complete experiment component performs protocol termination on the 
Step 2: to achieve combination of virtual and real, building an electrical circuit to control the hydraulic experimental platform through automation software, wherein: 
building the electrical circuit comprises a 24-voltage power supply, value or actual value display, a position sensor and a wiring board which are connected therewith, wherein the command value module is connected with the controller module; a signal sending end of the position sensor is connected with the controller module, and a receiving device thereof is installed on an operating platform of the hydraulic experimental platform; the command value or actual value display is connected with the controller module, and is responsible for receiving a data of the controller module and displaying the data graphically and digitally; an input end of the wiring board is connected with the command value specification module and the controller module respectively through contact switches, and an output end of the wiring board is connected with hydraulic components on the hydraulic experimental platform, playing a role of transferring signals; 
the automation software is installed at the upper computer terminal of the hydraulic experimental platform to transfer commands, and is capable of achieving dynamic simulation of electro-hydraulic control and co-simulation of other software; 
the laboratory experimenter fixes a hydraulic circuit diagram of the experiment project library, and connects various hydraulic components using tubing to form an actual hydraulic circuit; and laboratory experimenter builds an actual electrical circuit on the hydraulic experimental platform according to the electrical circuit diagram of the experiment project; by remotely accessing the automation software at the upper computer terminal of the hydraulic experimental platform, the student performs virtually simulated hydraulic circuit connection and electrical circuit connection according to the hydraulic circuit diagram and the electrical circuit diagram of the experiment project; in the process of operating the automation software, on allowing the student to a layout of further allowing the student to electrical circuit to verify whether the virtually simulated hydraulic circuit of the student is correct; 
Step 3: establishing a closed-loop feedback system, and establishing contact between the student and the hydraulic experimental platform, wherein: 
[[the]] a hardware part of the feedback system comprises [[a]] the hydraulic experimental platform, a network high definition (HD) ball machine, a network video recorder, a switch, a router and a client computer; 
3.1) installing the network HD ball machine, and setting preset points for the network HD ball machine, wherein: 
the network HD ball machine is connected with a camera and is installed on a ball machine bracket, and is oriented to the upper half of the hydraulic experimental platform to acquire 
a configuration platform controlling the network HD ball machine is installed at the upper computer terminal of the hydraulic experimental platform after the hardware is installed; and the preset points of experiment components are set in 
3.2) configuring a network for equipment at the laboratory terminal, wherein: 
the hydraulic experimental platform, which is mainly used for teaching training of hydraulic technology, is capable of performing modular structural design and quick disassembly and connection of components, and is connected with the upper computer to receive the network and install automation software for controlling hardware equipment; the upper computer terminal can obtain a wireless network; the student client computer is connected with the network video recorder of the hydraulic laboratory by the network; the network video recorder is connected with the preset points set by the computer to control the network HD ball machine, so as to establish a closed-loop feedback system to feedback adjustment functions; 
3.3) mobilizing hardware of the feedback system using the remote access software and the configuration platform of the network HD ball machine: the client accesses the upper computer of the hydraulic experimental platform connected to the router through the remote access software, and the configuration platform of the network HD ball machine at the upper compute terminal is started; according to student client computer views real-time images on the configuration platform of the network HD ball machine through the remote access software.


Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claim 1 is the inclusion of the limitation, “the additionally set six trigger buttons respectively correspond to Start remote control, Request to open a hydraulic pump, Record video, Complete recording, Request to close a hydraulic pump, and Complete experiment; the Start remote control means that when the remote access software initially operates, the Start remote control continuously updates the remote access software through a network; and when the Start remote control operates, the remote access software acquires information from an experiment project library; the Request to open the hydraulic pump means that as a first exchange button of the remote access software, the Request to open the hydraulic pump issues a start command to a laboratory experimenter through a sound equipment of the hydraulic experimental platform; the Record video means that as a supervision part established by the remote access software, the supervision part acquires video by performing frame fetching on a screen of the student client computer at regular time; the Complete recording means that as a termination control part of the Record video button of the remote access software, the Complete recording stops the frame processing of a record video supervision part and terminates the operation of the Record video; the Request to close the hydraulic pump means that as a second exchange button of the remote access software, the Request to close the hydraulic pump issues a termination command to the laboratory experimenter through the sound equipment of the hydraulic experimental platform; and the Complete experiment means that as operation termination software of the remote access software, the Complete experiment component performs protocol termination on the remote connection; Step 2: to achieve combination of virtual and real, building an electrical circuit to control the hydraulic experimental platform through automation software, wherein: building the electrical circuit comprises a 24-voltage power supply, a command value module, a controller module, a command value specification module, a command value or actual value display, a position sensor and a wiring board which are connected therewith, wherein the command value module is connected with the controller module; a signal sending end of the position sensor is connected with the controller module, and a receiving device thereof is installed on an operating platform of the hydraulic experimental platform; the command value or actual value display is connected with the controller module, and is responsible for receiving a data of the controller module and displaying the data graphically and digitally; an input end of the wiring board is connected with the command value specification module and the controller module respectively through contact switches, and an output end of the wiring board is connected with hydraulic components on the hydraulic experimental platform, playing a role of transferring signals; the automation software is installed at the upper computer terminal of the hydraulic experimental platform to transfer commands, and is capable of achieving dynamic simulation of electro-hydraulic control and co-simulation of other software; 
the laboratory experimenter fixes position of each hydraulic component on the hydraulic experimental platform according to a hydraulic circuit diagram of the experiment project library, and connects various hydraulic components using tubing to form an actual hydraulic circuit; and, for the electrical circuit, the laboratory experimenter builds an actual electrical circuit on the hydraulic experimental platform according to the electrical circuit diagram of the experiment project; by remotely accessing the automation software at the upper computer terminal of the hydraulic experimental platform, the student performs virtually simulated hydraulic circuit connection and electrical circuit connection according to the hydraulic circuit diagram and the electrical circuit diagram of the experiment project; in the process of operating the automation software, on premise of not modifying allowing the student to modify the position of each hydraulic circuit component and a layout of tubing connections, and further allowing the student to modify electrical parameters such as amplification coefficient, the virtual simulation circuit is connected with the actual electrical circuit to verify whether the virtually simulated hydraulic circuit of the student is correct; Step 3: establishing a closed-loop feedback system, and establishing contact between the student and the hydraulic experimental platform, wherein: a hardware part of the feedback system comprises  the hydraulic experimental platform, a network high definition (HD) ball machine, a network video recorder, a switch, a router and a client computer; 3.1) installing the network HD ball machine, and setting preset points for the network HD ball machine, wherein: the network HD ball machine is connected with a camera and is installed on a ball machine bracket, and is oriented to the upper half of the hydraulic experimental platform to acquire layout and operation information about the hydraulic experimental platform; the network video recorder is interconnected with the network HD ball machine and the switch respectively by interfaces, and the acquired information about the hydraulic experimental platform is uploaded to the upper computer of the hydraulic experimental platform by the system through the switch; a configuration platform controlling the network HD ball machine is installed at the upper computer terminal of the hydraulic experimental platform after the hardware is installed; and the preset points of experiment components are set in Channel Management of main menu of the configuration platform; 3.2) configuring a network for equipment at the laboratory terminal, wherein: the hydraulic experimental platform, which is mainly used for teaching training of hydraulic technology, is capable of performing modular structural design and quick disassembly and connection of components, and is connected with the upper computer to receive the network and install automation software for controlling hardware equipment; the upper computer terminal can obtain a wireless network; the student client computer is connected with the network video recorder of the hydraulic laboratory by the network; the network video recorder is connected with the preset points set by the computer to control the network HD ball machine, so as to establish a closed-loop feedback system to feedback adjustment functions; 3.3) mobilizing hardware of the feedback system using the remote access software and the configuration platform of the network HD ball machine: the client accesses the upper computer of the hydraulic experimental platform connected to the router through the remote access software, and the configuration platform of the network HD ball machine at the upper compute terminal is started; according to connection modes in steps 3.1) and 3.2), after the configuration platform is started, the network HD ball machine starts to acquire real-time data of the hydraulic experimental platform, and the network video recorder collects data through the network HD ball machine and then encodes same to generate images; the switch uploads the images generated by the network video recorder to the upper computer of the hydraulic experimental platform; and the student client computer views real-time images on the configuration platform of the network HD ball machine through the remote access software.” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 1.



It would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177